                                       ATTACHMENT A

    AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A SEARCH WARRANT


       I, Sean P. McCafferty, Postal Inspector, United States Postal Inspection Service, having

been duly sworn under oath, state as follows:

       1.      I am a Postal Inspector with the United States Postal Inspection Service

(“USPIS”) currently assigned to the Roanoke Domicile. I am a “Federal law enforcement

officer” within the meaning of Rule 41(a)(2)(C) of the Federal Rules of Criminal Procedure, that

is, a federal law enforcement agent engaged in enforcing criminal laws and authorized to request

a search warrant. I have received formal training in conducting criminal investigations into drug

trafficking and money laundering organizations that utilize the United States Postal Service

(“USPS”). During my tenure as a Postal Inspector, I have conducted and participated in

numerous investigations of criminal activity that have violated both state and federal law.

       2.      I know based on training and experience that the U.S. Mail is often used by drug

trafficking organizations to transport controlled substances and proceeds from the sale of

controlled substances. I know based on training and experience that USPS Priority Mail and

Priority Mail Express are commonly used to transport controlled substances, and drug trafficking

proceeds, because drug traffickers can track parcels, control dispatch times and locations, and

have a guarantee of delivery in one to three days.

       3.      This affidavit is submitted in support of an application for a search warrant of a

USPS Priority Mail Express parcel bearing tracking number “EJ 384 449 094 US” for controlled

substances and/or the proceeds from drug trafficking. The parcel (hereafter referred to as Parcel

#1) is described as follows:


                                                1
            a. Addressee: K. Carter, 1223 Fillmore St. Apt. #6, Lynchburg, VA 24501
            b. Return Address: Megan McClure, 5392 Gooseberry Way, Oceanside, CA 92057
            c. Postage Affixed: Origin: 92056, Postage: $78.10, Date: Aug 10, 20
            d. Tracking Number: EJ 384 449 094 US
            e. Description: Brown cardboard box bearing dimensions 12” x 10” x 10”
            f. Weight: 5 pounds 4.4 ounces

       4.      On August 12, 2020, Parcel #1 was identified as a suspected drug parcel based on

a USPIS alert. The parcel was removed from the mail stream for further examination. Parcel #1

is a brown cardboard box bearing a handwritten USPS Priority Mail Express label and pink

paper labeled “SALES QUOTE” taped to the box. Parcel #1 is heavily taped along the seams

with silver duct tape. Based on my training and experience, drug parcels are often heavily taped

along the seams in an effort to contain the odor of controlled substances. Parcel #1 was mailed

from Southern California, a known source area for parcels containing controlled substances

mailed into the Western District of Virginia. Parcel #1 appears to have an inner container based

on the sound of the package when moved. Based on your affiant’s training and experience, inner

containers are utilized by drug traffickers in order to conceal the odor of controlled substances

and/or shape of U.S. currency.

       5.      A search of postal records revealed eleven (11) prior USPS Priority Mail and

Priority Mail Express parcels were mailed from Murrieta, CA, Temecula, CA, and Fallbrook, CA

to 1603 Taylor Street, Lynchburg, VA 24504 since May, 2020. The parcels ranged in weight

from approximately three (3) pounds to approximately six (6) pounds. The return address, 5392

Gooseberry Way, Oceanside, California, 92057, did not reveal any parcels mailed from Virginia.

       6.      I utilized CLEAR to conduct searches for information related to Parcel #1. The

listed sender name, “Megan McClure”, was unable to be associated with return address 5392

                                               2
Gooseberry Way, Oceanside, CA 92057. A broader search for “Megan McClure” in Oceanside,

CA also yielded negative results. A CLEAR search for the name of the addressee, “K. Carter,”

was unable to be associated to destination address 1223 Fillmore St, Apt. 6, Lynchburg, VA

24501. Furthermore, no one with the surname Carter was able to be associated to the destination

address. Based on your affiant’s training and experience, drug traffickers often use fictitious

names when mailing parcels containing controlled substances.

       7.      On August 13, 2020, your affiant requested a narcotic detection canine from the

Virginia State Police (VSP).        Trooper Clifton, and his narcotic detection canine, “Kane,”

responded to the USPS Roanoke Processing and Distribution Center located at 419 Rutherford

Ave NE, Roanoke, Virginia 24022. Parcel #1 was placed in a blind parcel line-up and subjected

to an exterior search by Canine “Kane.” Trooper Clifton advised your affiant that Canine

“Kane” positively alerted to Parcel #1 at approximately 1:12 p.m. According to Trooper Clifton,

this positive alert meant Canine “Kane” detected the odor of an illegal drug emanating from

Parcel #1. A supporting affidavit of the narcotics detection training completed by Trooper

Clifton and Canine “Kane” is provided as Exhibit #2.

       8.      At this time, Parcel #1 is located at the USPIS-Roanoke Domicile in the Western

District of Virginia.   The parcel has been maintained unopened, in my custody, pending

application for a search warrant.

       9.      Based on the facts set forth in this affidavit, I respectfully submit that probable

cause exists to believe that the USPS Priority Mail Express parcel bearing tracking number “EJ

384 449 094 US,” addressed to “K. Carter, 1223 Fillmore St. Apt. #6, Lynchburg, VA 24501,”

bearing a return address of “Megan McClure, 5392 Gooseberry Way, Oceanside, CA 92057,”



                                                 3
contains controlled substances, and/or the proceeds which are evidence thereof, and/or

contraband, in violation of Title 21, United States Code, Sections 841(a)(1) and 843(b).



                                                    _________________________________
                                                    _________________________
                                                    Sean P. McCafferty
                                                    Postal Inspector, USPIS


Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                                                               WK day of August, 2020.
reliable electronic means; specifically, by telephone, on the _____



Robert S. Ballou
_____________________________________
The Honorable Robert S. Ballou
United States Magistrate Judge
Western District of Virginia




                                                4
